In an action to enjoin violation of restrictive covenants and for other relief, defendants Colgate Properties Corp. and Chieco appeal from a judgment, entered after trial, in favor of plaintiff and against said defendants and from the resettled judgment. Resettled judgment unanimously affirmed, with costs. No opinion. Appeal from original judgment dismissed, without costs. The original judgment was superseded by the resettled judgment. Present — Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ. [2 Misc 2d 301.] [See post, p. 810.]